bNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims a-m have been renumbered as claims 2-14.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2006/0258233) in view of Haynes (US 4239013).  With respect to claims 1 and 8, Wilson et al disclose the basic claimed structure including an outboard stern drive for boats with a single or double multiple marine diesel or gasoline engine inside the boat outer envelope and appropriate outdrive located and attached the stern of the boat, with the marine engine assembled into a boat engine room with a marine gear box 225 (paragraphs 0032, 0033, 0034, clutch 224 (paragraph 0034), flywheel (paragraph 0032) and surface piercing propeller (paragraph 0029). Not disclosed by Wilson et al is a cooling subfloor. Haynes shows an inboard engine 60 with a closed loop cooling subfloor 52 (note also column 1, line 55 through column 2, line 21) and an exhaust gas system (Abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Wilson et al with a closed loop cooling subfloor and evacuation of exhaust as taught by Haynes for improved reliability and durability of the engine via cooling. With respect to claim 6, it would have been an obvious choice of engineering design before the effective filing date of the claimed invention to form the engines of any standard horsepower for improved efficiency. The combination combines known features to achieve predictable results. With respect to claims 2-5, 7, 9, note Wilson et al, Figures 9-10; Haynes. column 1, line 55 through column 2, line 21. With respect to claim 11, note Haynes, Abstract. With respect to claim 12, note Wilson et al, Figure 6. With respect to claim 13, note Wilson et al, paragraph 0029. With respect to claim 14, note Wilson et al, block 40 or 95.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2006/0258233) in view of Haynes (US 4239013), as applied to claim 1 above, and further in view of Maselter (US 2006/0189225).  Wilson et al does not disclose using sea water for cooling. Maselter shows sea water for cooling (at 76; Figure 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Wilson et al with using sea water for cooling as taught by Maselter for improved reliability and durability of the engine via improved cooling. The combination combines known features to achieve predictable results. 
Claims 9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 is two sentences. Note that claims may be one sentence only. The use of “can” and “optional” in claims 11-14 do not specifically claim the invention as required.
Claim 8 contains the trademark/trade name Seven Marine and OXE.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe engines and, accordingly, the identification/description is indefinite.
The use of the term Seven Marine and OXE, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling system including the subfloor (claims 1, 8, 10), the transmission/clutch/gearbox and flywheel (claims 1, 9) and the exhaust system (claim 11), the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones, Jr. (US 4911395) shows a block. Ranst (US 3240179) shows a cooling subfloor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617